     Case 3:18-cv-01530-WQH-JLB Document 60 Filed 10/09/20 PageID.338 Page 1 of 3



   ROBERT S. BREWER, JR.
 1 United States Attorney
 2 AARON P. ARNZEN (CA Bar No. 218272)
   ANDREW J. GALVIN (CA Bar No. 261925)
 3 Assistant U.S. Attorneys
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5
   Telephone: (619) 546-8384 / 9721
 6 Email: Aaron.Arnzen@usdoj.gov / Andrew.Galvin@usdoj.gov
 7 Attorneys for the United States
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA

10    SECURITIES AND EXCHANGE                   Case No. 18CV1530-WQH-JLB
      COMMISSION,
11                                              UNITED STATES’ STATUS REPORT
                  Plaintiff,                    REGARDING PARALLEL CRIMINAL
12                                              PROCEEDINGS
            v.
13
                                                Court: 13B (Carter/Keep)
14    GANNON GIGUIERE,                          Judge: Hon. William Q. Hayes
      OLIVER-BARRET LINDSAY,
15    ANDREW HACKETT,
16    KEVIN GILLESPIE, and
      ANNETTA BUDHU,
17
                  Defendants.
18
19         COMES NOW the Plaintiff, UNITED STATES OF AMERICA, by and through its
20 counsel, Robert S. Brewer, Jr., United States Attorney, and Aaron P. Arnzen and Andrew
21 J. Galvin, Assistant United States Attorneys, and hereby submits its Status Report regarding
22 parallel criminal proceedings pursuant to this Court’s October 24, 2018 Order.
23                                    I.    BACKGROUND
24         The United States Attorney’s Office and the SEC conducted parallel investigations
25 focusing on pump-and-dump securities fraud schemes. On July 6, 2018, indictments
26 involving three of these schemes were unsealed in this district. In United States v. Giguiere,
27 et al., Defendants Gannon Giguiere and Oliver Lindsay were charged with conspiracy and
28 securities fraud in relation to their participation in pump-and-dump schemes involving
     Case 3:18-cv-01530-WQH-JLB Document 60 Filed 10/09/20 PageID.339 Page 2 of 3




 1 Kelvin Medical Corp. (stock ticker: KVMD) and Eco Science Solutions, Inc. (stock ticker:
 2 ESSI). See S.D. Cal. Case No. 18CR3071-WQH. Similarly, in United States v. Hackett, et
 3 al., Andrew Hackett, Vikram Khanna, Kuldeep Sidhu, Annetta Budhu, and Kevin Gillespie
 4 were charged with conspiracy and securities fraud in relation to their participation in a
 5 pump-and-dump involving Arias Intel Corp (stock ticker: ASNT). See S.D. Cal. Case No.
 6 18CR3072-DMS. The same day, the plaintiff in the captioned case, the United States
 7 Securities and Exchange Commission (“SEC”), filed a civil complaint against Giguiere and
 8 Lindsay for the KVMD schemes, and Hackett, Gillespie, and Budhu for the ASNT scheme.
 9 On October 24, 2018, this Court granted the United States’ motion to intervene and stay the
10 SEC case pending the resolution of the criminal proceedings, and ordered the United States
11 to submit a status report 90 days after the date of the stay order, and every 90 days thereafter
12 until the stay is lifted. (Dkt #44.)
13                   II.   STATUS OF THE CRIMINAL PROCEEDINGS
14         In addition to the present SEC action, this Court also presides over United States v.
15 Giguiere, et al., 18CR3071-WQH. Both of the defendants in that case, Gannon Giguiere
16 and Oliver Lindsay, have now signed plea agreements and entered guilty pleas. (Dkt #131,
17 141.) Giguiere’s sentencing hearing is currently calendared for January 11, 2021, and
18 Lindsay’s sentencing is calendared for February 1, 2021.
19         United States v. Hackett, et al., 18CR3072-DMS was assigned to Judge Moskowitz.
20 Judge Moskowitz has transferred the case to Judge Sabraw for trial. Nearly all discovery
21 in that case has been produced. Defendant Khanna lost his life to a terminal illness, and the
22 case against him has been dismissed. (Dkt #119.) Defendant Sidhu pleaded guilty to Count
23 1 of the indictment against him on September 27, 2018 (Dkt #94); and Defendant Gillespie
24 pleaded guilty to Count 1 of the indictment against him on January 17, 2019. (Dkt #94.)
25 Judge Moskowitz conducted several hearings regarding the parties’ in limine motions, and
26 ruled on many of them. Subsequently, on September 23, 2020, Judge Sabraw heard
27
28
                                                   2                             18CV1530-WQH-JLB
     Case 3:18-cv-01530-WQH-JLB Document 60 Filed 10/09/20 PageID.340 Page 3 of 3




 1 argument, and ruled on, the parties’ remaining in limine motions. Trial is set to begin on
 2 January 11, 2021.
 3         It is the view of the United States that the factors that previously supported a stay of
 4 the civil proceedings continue to exist. First, proceeding with the SEC case would force
 5 Defendants Hackett and Budhu to choose between setting aside their Fifth Amendment
 6 rights, on the one hand, or invoking those rights but then suffering the adverse evidentiary
 7 inference such silence often carries in civil litigation. Second, discovery in the SEC case
 8 would likely turn into an unfair, one-sided affair – if Defendants Hackett and Budhu invoke
 9 their Fifth Amendment rights, they could take affirmative civil discovery but stand silent
10 when the SEC sought answers from them about the their conduct. Third, without a stay,
11 Defendants could avoid the limitations on criminal discovery by using the SEC Case to
12 pursue wide-ranging discovery through, e.g., depositions, interrogatories, and third party
13 subpoenas. Fourth, the SEC case and criminal cases overlap almost entirely in terms of
14 charged conduct, defendants (two additional defendants are charged in the criminal cases
15 but not in the SEC case), witnesses, and evidence; the cases therefore cannot realistically
16 proceed independent of one another.          Finally, staying the SEC Case (which seeks
17 injunctions and financial relief) and allowing the criminal cases (in which liberty interests
18 are at stake) to proceed will therefore save the Court, and the parties, significant resources,
19 while allowing for a full vetting of the allegations against Defendants.
20
21
     DATED: October 9, 2020                              Respectfully submitted,
22
                                                         ROBERT S. BREWER
23                                                       United States Attorney
24                                                       /s/Aaron P. Arnzen
                                                         Aaron P. Arnzen
25                                                       Andrew J. Galvin
                                                         Assistant United States Attorneys
26
27
28
                                                   3                             18CV1530-WQH-JLB
